Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/03/2020 has been entered.
Claim 11-14 and 17 remain pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2020 is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stretch fabric formed by hard yarns and elastic yarns as claimed in claims 11-14 and 17, and wherein an included angle between a sinker loop of one of the elastic yarns and a knitting direction of a needle loop of the hard yarn is 0-10 degrees as recited in claim 11, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.”  37 C.F.R. 1.74 requires that there shall be a brief description of the several views of the drawings and the detailed description of the invention shall refer to the different views by specifying the numbers of the figures, and to the different parts by use of reference letters or numerals (preferably the latter).  However, the brief description of the drawings are unclear, such as "a schematic diagram of a fabric structure of elastic yarns in a stretch fabric" for Fig. 1 in para. 0009 and "a schematic diagram of a fabric structure of sinker loop in a stretch fabric" for Fig. 2 in para. 0010.  In addition, the detailed description does not refer to the different views by specifying the numbers of the figures.  The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) and 37 C.F.R. 1.74.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-14 and 17 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites the limitation "wherein an included angle between a sinker loop of one of the elastic yarns and a knitting direction of a needle loop of the hard yarn is 0-10 degrees".  However, the original disclosure fails to set forth this claimed feature.  Instead, the original disclosure has set forth wherein an included angle between a sinker loop of an elastic yarn and a knitting direction is 0-10 degrees.  Therefore, claiming the above recited limitation must be cancelled from the claim.
Claim 12-14 and 17 each depend from rejected claim 11.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

Claims 11-14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation "wherein an included angle between a sinker loop of one of the elastic yarns and a knitting direction of a needle loop of the hard yarn is 0-10 degrees", which renders the claim indefinite.  First, the claim has previously set forth "hard yarns"; therefore, there is insufficient antecedent basis for "the hard yarn".  Second, it is not clear where the needle loop of the hard yarn is located relative to the sinker loop of the elastic yarn; consequently it is not clear how the claimed included angle is formed.  The claim fails to set forth how the claimed structural features, i.e., the hard yarns and the elastic yarns, are put together. For examination purposes, based on the original disclosure (e.g., Fig. 1), the limitation has been construed to be "wherein an included angle between a sinker loop of one of the elastic yarns and a knitting direction of a needle loop of the elastic yarn is 0-10 degrees". 
Claim 11 recites the limitation "the included angle between the sinker loop of the hard yarn and the knitting direction of the needle loop is 5-85 degrees", which renders the claim indefinite.  First, there is insufficient antecedent basis for "the included angle", "the sinker loop of the hard yarn" and "the knitting direction of the needle loop".  Second, it is unclear whether "the knitting direction of the needle loop" refers to "the knitting direction of the needle loop of the hard yarn".  For examination purposes, based on the original disclosure (e.g., Fig. 2), the limitation has been construed to be "an included angle between a sinker loop of a hard yarn and a knitting direction of a needle loop of the hard yarn is 5-85 degrees".
a condition of 50% elongation and 3 times/second expansion and contraction speed", which renders the claim indefinite.  It is not clear in which direction a stress is applied to the fabric when the sagging area test is performed to obtain a condition of 50% elongation and 3 times/second expansion and contraction speed.  The claim fails to set forth how the claimed structural features, i.e., the hard yarns and the elastic yarns, are put together.  However, since the fabric is a warp knitted fabric with different yarn materials, it would be apparent that the fabric has different stretching characteristics in different directions, which will result in different sagging area values when a stress is applied in different directions.  For examination purposes, per broadest reasonable interpretation, examiner has interpreted that a stress can be applied in any direction when performing the sagging area test.
Claim 12-14 and 17 each depend from rejected claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 11-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barato (JPH 04263657 A).
Regarding claim 11, Barato discloses a stretch fabric with excellent snap back performance (a stretch fabric formed by elastic yarns in a wale direction, thereby the stretch 
Barato does not explicitly disclose wherein an included angle between a sinker loop of one the elastic yarns and a knitting direction of a needle loop of the elastic yarn is 0-10 degrees, and an included angle between a sinker loop of a hard yarn and a knitting direction of a needle loop of the hard yarn is 5-85 degrees.  However, Barato does disclose the fabric is a warp knitted fabric; therefore a knitting direction of needle loops is vertical.  Further, Barato discloses that the elastic yarn (yarn 13) forms pillar stitches (figs. 1-2; para. 0009) which featured by a sinker loop substantially parallel with a knitting direction, and the hard yarn (yarn 12) forms floating stitches (figs. 1-2; para. 0009) which featured by a large included angle between a sinker loop and a knitting direction.  One of ordinary skill would recognize that the stretch fabric of Barato as shown in the annotated Figure 1 has the structural features that an included angle between a sinker loop of one the elastic yarns and a knitting direction of a needle loop of the elastic yarn is 0-10 degrees, and an included angle between a sinker loop of one the hard yarns and a knitting direction of a needle loop is 5-85 degrees.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have recognized that the warp-knitted stretch fabric of Barato has the claimed features of the instant application, since it is well within the general skill of a worker in the knitting art.
Barato does not disclose wherein, after the stretch fabric is made into a cylinder having a diameter of 10 cm and a height of 5 cm, a sagging area formed by depression of a contour portion of the stretch fabric is not greater than 2 cm2 under a condition of 50% elongation and 3 times/second expansion and contraction speed.  However, characteristics of a stretch fabric are determined by materials and structure of the stretch fabric, the stretch fabric of Barato meets all 

    PNG
    media_image1.png
    406
    579
    media_image1.png
    Greyscale

Annotated Fig. 1 from JPH 04263657 A
Regarding claim 12, Barato discloses the stretch fabric according to claim 11, and further discloses wherein the elastic yarn is a polyurethane fiber (para. 0011).
Regarding claim 13, Barato discloses the stretch fabric according to claim 12, but Barato does not disclose wherein the polyurethane fiber is obtained after reaction of polyether diol having a side chain and a diisocyanate compound with two or more diamine compounds, and a molar ratio of ethylenediamine contained in the diamine compound to a branched aliphatic diamine compound having 3 to 5 carbon atoms is 98:2 to 82:18.  However, Barato discloses the polyurethane fiber is an elastic spandex yarn (para. 0011).  The applicant discloses (para. 0018 of the instant application) that a soft elastic spandex refers to a polyurethane fiber obtained after reaction of polyether diol having a side chain and a diisocyanate compound with two or more diamine compounds, wherein the molar ratio of ethylenediamine contained in the diamine compound to a branched aliphatic diamine compound having 3 to 5 carbon atoms is 98:2 to 82:18.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected a soft elastic spandex fiber to be a product obtained after reaction of polyether diol having a side chain and a diisocyanate compound with two or more diamine compounds, and a molar ratio of ethylenediamine contained in the diamine compound to a branched aliphatic diamine compound having 3 to 5 carbon atoms is 98:2 to 82:18, since it is well within the general skill of a worker in the knitting art.
Regarding claim 14, Barato discloses the stretch fabric according to claim 11, but does not explicitly disclose wherein content of the elastic yarns is 50-90% by weight.  However, Barato discloses the elastic yarns are spandex yarns (para. 0011) and the inelastic yarns are nylon yarns.  Spandex has a density of 1.15-1.32 g/cm3 and nylon has a density of 1.15 g/cm3.  Barato further discloses a knit diagram of the stretch fabric (figs. 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected a suitable ratio of the elastic yarns and the hard yarns, in order to make a fabric with excellent stretchy properties, since it is well within the general skill of a 
Regarding claim 17, Barato discloses the stretch fabric according to claim 17, and further discloses wherein fineness of the hard yarn is 10 to 100 denier (40 denier; para. 0031).


    PNG
    media_image1.png
    406
    579
    media_image1.png
    Greyscale

Annotated Fig. 1 from JPH 04263657 A

Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive.
Applicant Remarks: Applicant asserts that "Figs. 1 and 2, which show alternate sides of the same exemplary fabric, illustrate a fabric in which an included angle between a sinker loop of one of the elastic yams and a knitting direction of a needle loop of the hard yam is 0-10°".
	Examiner's response: Examiner respectfully disagrees.  First, nowhere in the original specification can be found that Figs. 1 and 2 show alternate sides of the same exemplary fabric.  Second, Fig. 1 only depicts a knitting structure of an elastic yarn, Fig. 2 only depicts a knitting structure of a hard yarn and Figs. 1 and 2 are not related; therefore Figs. 1 and 2 fail to show that "an included angle between a sinker loop of one of the elastic yams and a knitting direction of a needle loop of the hard yam is 0-10°".
Applicant Remarks: Applicant asserts that "an included angle between a sinker loop of one of the elastic yams and a knitting direction of a needle loop of the hard yarn is 0-10°" as recited in claim 11 is supported by para. [0013] of the specification. 
Examiner's response: Examiner respectfully disagrees.  Para. 0013 does not set forth that the knitting direction is the knitting direction of a needle loop of the hard yarn.
Applicant Remarks: Applicant asserts that the specification as filed sufficiently describes in which direction the sagging area is measured and in which direction of the stress is applied in view of the original disclosure. 
Examiner's response: It is noted that that the features upon which applicant relies (i.e., measuring of the sagging area in a tube direction) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Applicant Remarks: Applicant asserts that the 103 rejection's reliance on the drawings of Barato as indicating the dimensions of the included angle between the sinker loop and needle loop and the knitting direction is improper.
Examiner's response:  It is noted that drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977).  See MPEP 2125.  In this case, , Barato states in the specification that the knitting stitches as shown in Fig. 1 are pillar stitches and floating stitches in a warp knitted fabric, and the structural features of pillar stitches and floating stitches are apparent to one of ordinary skill of the knitting art; further Barato's drawing clearly shows the included angle between a sinker loop of a pillar stitch/floating stitch and a knitting direction.  Therefore, combination of the written description with the drawing would reasonably teach one of ordinary skill in the knitting art about a range of an included angle between a sinker loop and a knitting direction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.




/AIYING ZHAO/
Examiner, Art Unit 3732

/DANNY WORRELL/Primary Examiner, Art Unit 3732